NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50329

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00645-GW-2

 v.
                                                MEMORANDUM*
BRANDON NICHOLAS WARD,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                     Argued and Submitted October 18, 2019
                              Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and BATAILLON,**
District Judge.

      Brandon Ward appeals the district court’s ruling to run his sentence on

Count II consecutively under 18 U.S.C. § 1028A and in accordance with United

States v. Gonzalez, 520 U.S. 1, 10 (1997). We agree that the district court has no



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
discretion under § 1028A, and it must run the federal and state sentences

consecutively. 18 U.S.C. § 1028A(b)(2). The Aggravated Identity Theft statute,

18 U.S.C.§ 1028A(b)(2), requires a consecutive sentence. The district court was

correct in this regard.

         Ward also argues that his appellate waiver is not applicable. We decline to

dismiss the appeal on the basis of the appeal waiver and instead affirm on the

merits. See United States v. Jacobo Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en

banc).

         AFFIRMED.




                                           2